EXHIBIT 10.9
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into as of the
15TH day of April, 2008, by and among CITIZENS & NORTHERN CORPORATION, a
Pennsylvania corporation (the “Corporation”), CITIZENS & NORTHERN BANK, a
Pennsylvania bank (the “Bank”), and GEORGE M. RAUP, an employee of the
Corporation and/or the Bank and/or of a subsidiary of either (the “Employee”).
The Corporation and the Bank are collectively referred to herein as the
“Employer.”
     WHEREAS, the Employer wishes to assure itself of the continuity of the
Employee’s services in the event of any actual change in control of the
Corporation; and
     WHEREAS, the Employer and the Employee accordingly desire to enter into
this Agreement on the terms and conditions set forth below;
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, it is hereby agreed by and between the parties as follows:
     1. Term of Agreement. The “Term” of this Agreement shall commence on the
date hereof and shall continue through December 31, 2008; provided, however,
that on such date and on each December 31 thereafter, the Term of this Agreement
shall automatically be extended for one additional year unless, not later than
the preceding January 1 either party shall have given written notice to the
other that such party does not wish to extend the Term; and provided, however,
that if a Change in Control (as defined in Section 3 below) shall have occurred
during the original or any extended Term of this Agreement, the Term of this
Agreement shall continue for a period of twenty-four (24) calendar months
commencing with the calendar month in which such Change in Control occurs and
shall end upon the expiration of such 24 month period.
     2. Employment After a Change in Control. If the Employee is in the employ
of the Bank on the date of a Change in Control, the Bank hereby agrees to
continue the Employee in its employ for the period commencing on the date of the
Change in Control and ending on the last day of the Term of this Agreement (the
“Employment Period”). During the Employment Period, the Employee shall hold such
position with the Bank and exercise such authority and perform such employment
duties as are commensurate with the Employee’s position, authority and duties
immediately prior to the Change in Control. The Employee agrees that during the
Employment Period the Employee shall devote full business time exclusively to
the Employee’s duties and perform such duties faithfully and efficiently;
provided, however, that nothing in this Agreement shall prevent either (i) the
Employee from voluntarily resigning from employment upon at least sixty
(60) days’ written notice to the Bank under circumstances which do not
constitute a Termination (as defined below in Section 5), or (ii) the Bank
terminating the Employee for “Cause” as defined in Section 5 hereof or for any
other reason or no reason.
     3. Change in Control. For purposes of this Agreement, a “Change in Control”
means the happening of any of the following: the merger of the Corporation into,
or the consolidation of the Corporation with, another entity; the sale or other
disposition of all or substantially all of the Corporation’s assets; or the
liquidation of the Corporation; provided, however, that a Change in Control
shall not be deemed to have occurred by reason of a transaction, or a
substantially concurrent or otherwise related series of transactions, upon the
completion of which 50 percent or more of the beneficial ownership of the voting
power of the Corporation (or of the surviving corporation or corporation
directly or indirectly controlling the Corporation) is held by (i) employee
benefit plans of the Corporation ; or (ii) an “Affiliate” of the Corporation (as
defined in the Securities Exchange Act of 1934, as amended).
     4. Compensation During the Employment Period. During the Employment Period,
the Employee shall be compensated as follows:
          a. The Employee shall receive compensation which is not less than
compensation paid by the Employer to the Employee immediately prior to the
Employment Period; and

89



--------------------------------------------------------------------------------



 



          b. The Employee shall be eligible to participate in the Employer
employee benefit plans which are not materially less favorable to the Employee
than the Employer employee benefit plans in which the Employee participated in
immediately prior to the Employment Period.
     5. Termination. For purposes of this Agreement, the term “Termination”
shall mean termination of the employment of the Employee during the Employment
Period either (i) by the Employer, for any reason other than death, Disability
(as defined below), or Cause (as described below), or (ii) by resignation of the
Employee upon the occurrence of one or more of the following events:
          a. A significant change in the nature or scope of the Employee’s
authorities or duties from those described in Section 2 above, a breach of any
of the provisions of Section 4 above, or the breach by the Employer of any other
provision of this Agreement;
          b. The relocation of the Employee’s office to a location more than 35
miles from the location of the Employee’s office immediately prior to the
Employment Period;
          c. A reasonable determination by the Employee that, as a result of a
Change in Control and a change in circumstances thereafter significantly
affecting the nature and scope of Employee’s authorities and duties from those
described in Section 2 above, the Employee is unable to exercise the
authorities, powers, functions or duties associated with the Employee’s position
as contemplated by Section 2 above; or
          d. The failure of the Corporation to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement as contemplated
in Section 15 below.
     The date of the Employee’s Termination under this Section 5 shall be the
date specified by the Employee or the Employer, as the case may be, in a written
notice to the other party complying with the requirements of Section 11 below.
For purposes of this Agreement, the Employee shall be considered to have a
“Disability” during the period in which the Employee is unable, by reason of a
medically determinable physical or mental impairment, to engage in the material
and substantial duties of the Employee’s regular occupation, which condition is
expected to be permanent. For purposes of this Agreement, the term “Cause”
means, in the reasonable judgment of the Board of Directors of the Employer,
(i) the willful and continued failure by the Employee to substantially perform
the Employee’s duties with the Employer after written notification by the
Employer, or (ii) the willful engaging by the Employee in conduct which is
demonstrably injurious to the Employer, monetarily or otherwise, or (iii) the
engaging by the Employee in egregious misconduct involving moral turpitude. For
purposes of this Agreement, no act, or failure to act, on the Employee’s part
shall be deemed “willful” unless done, or omitted to be done, by the Employee
not in good faith and without reasonable belief that such action was in the best
interest of the Employer.
     6. Severance Payments. In the event of a Termination described in Section 5
above, in lieu of the amounts otherwise payable under Section 4 above, the
Employee shall be entitled to receive (i) Employer-paid COBRA premiums (relating
to the Employee’s group medical insurance continuation premiums) for a period of
eighteen (18) months after the date of Termination, and (ii) a lump sum payment
in cash no later than thirty (30) business days after the date of Termination
equal to the sum of:

  a.   the Employee’s unpaid salary, accrued vacation pay and unreimbursed
business expenses through and including the date of Termination; and     b.   an
amount equal to one times the Employee’s base salary in effect immediately prior
to the date of Termination.

     7. Excess Parachute Payment Limitation. Notwithstanding any other provision
of this Agreement, if the sum of the payments to the Employee described in this
Agreement and in any other agreement, program, or plan between the Employee and
the Employer (or an affiliate of the Employer) attributable to the same Change
in Control constitute “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (“Code”)),
the Employer shall reduce the amounts otherwise payable to the Employee under
this Agreement so that the Employee’s total “parachute payment” (as defined in
Code Section 280G(b)(2)(A)) under this Agreement and any other agreements,
programs, or plans shall be One Thousand Dollars ($1,000) less than the amount
that would be an “excess parachute payment.”

90



--------------------------------------------------------------------------------



 



     8. Withholding. All payments to the Employee under this Agreement will be
subject to all applicable withholding of state and federal taxes.
     9. Confidentiality and Non-Solicitation. The Employee agrees that:
          a. Except as may be required by the lawful order of a court or agency
of competent jurisdiction, or except to the extent that the Employee has express
authorization from the Employer, the Employee agrees to keep secret and
confidential all non-public information concerning the Employer (or any entity
controlled by the Employer) which was acquired by or disclosed to the Employee
during the course of the Employee’s employment with the Employer (or any entity
controlled by the Employer), and not to disclose the same, either directly or
indirectly, to any other person, firm or business entity or to use it in any
way.
          b. While the Employee is employed by the Employer (or any entity
controlled by the Employer) and for a period of twelve (12) months after the
date of the Employee’s Termination or other termination of employment with the
Employer, the Employee covenants and agrees that Employee will not, whether for
Employee or for any other person, business, partnership, association, firm,
company or corporation, initiate contact with, solicit, divert or take away any
of the customers (entities or individuals from which the Employer or any entity
controlled by the Employer receives payment for services) of the Employer (or
any entity controlled by the Employer) or employees of the Employer (or any
entity controlled by the Employer) in existence from time to time during
Employee’s employment with the Employer (or any entity controlled by the
Employer) and at the time of such initiation, solicitation or diversion.
     10. Mitigation and Set-Off. The Employee shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The Employer shall not be entitled to set off against
the amounts payable to the Employee under this Agreement any amounts earned by
the Employee in other employment after termination of employment with the
Employer, or any amounts which might have been earned by the Employee in other
employment had he sought such other employment.
     11. Notices. Any notice of Termination of the Employee’s employment by the
Employer or the Employee for any reason under Section 5 above shall be upon no
less than fifteen (15) days’ and no greater than forty-five (45) days’ advance
written notice to the other party. Any notices, requests, demand and other
communications provided for by this Agreement shall be sufficient if in writing
and if sent by registered or certified mail to the Employee at the last address
the Employee has filed in writing with the Employer or, in the case of the
Employer, to the attention of the Secretary of the Employer, at its principal
executive offices.
     12. Non-Alienation. The Employee shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no amounts payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law. Nothing in this Section 12 shall limit the Employee’s rights or powers
to dispose of the Employee’s property by Last Will and Testament or limit any
rights or powers which the Employee’s executor or administrator would otherwise
have. This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, designees, devisees, and legatees. If the Employee should die
while any amount is still payable to the Employee hereunder had the Employee
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to the Employee’s designees, devisees, or legatee, or if there
are none, to the Employee’s estate.
     13. Governing Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Pennsylvania, without application of
conflict of laws provisions thereunder.
     14. Amendment. This Agreement may be amended or canceled by mutual
agreement of the parties in writing without the consent of any other person and,
except as specifically provided in Section 15 hereto, so long as the Employee
lives, no person, other than the parties hereto, shall have any rights under or
interest in this Agreement or the subject matter hereof.
     15. Successors to the Employer. This Agreement shall be binding upon and
inure to the benefit of the Employer and any successor of the Employer. The
Employer shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Employer to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no succession had taken place.

91



--------------------------------------------------------------------------------



 



     16. Employment Status. Nothing herein contained shall be deemed to create
an employment agreement between the Employer and the Employee, providing for the
employment of the Employee by the Employer for any fixed period of time. The
Employee’s employment with the Employer is terminable at will by the Employer or
the Employee, and each shall have the right to terminate the Employee’s
employment with the Employer at any time, with or without Cause, subject to
(i) the notice provisions of this Agreement, and (ii) the Employer’s obligation
to provide severance payments if and as required by Section 6. Upon a
termination of the Employee’s employment prior to the date of a Change in
Control, there shall be no rights of the Employee under this Agreement.
     17. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     18. Survival. Notwithstanding any other provision of this Agreement to the
contrary, Sections 9 and 15 shall survive the termination of this Agreement and
the termination of the Employee’s employment with the Employer.
     19. Counterparts. This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.

92



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employee and the Employer have executed this
Agreement as of the day and year first above written, but on the dates indicated
below each.

              EMPLOYEE:
 
       
 
  Signature:   /s/ George M. Raup
 
       
 
       
 
  Printed Name:   GEORGE M. RAUP
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
  Date:   April 17, 2008

              CORPORATION:
 
            CITIZENS & NORTHERN CORPORATION
 
       
 
  By:   /s/ Craig G. Litchfield
 
       
 
       
 
  Title:   Chairman, President and CEO
 
       
 
  Date:   April 17, 2008
 
            BANK:
 
            CITIZENS & NORTHERN BANK
 
       
 
  By:   /s/ Craig G. Litchfield
 
       
 
       
 
  Title:   Chairman, President and CEO
 
       
 
  Date:   April 17, 2008

93